Citation Nr: 0521569	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of larynx cancer.  



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1959 to June 1986.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Reno, Nevada, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which granted service 
connection for cancer of the larynx (associated with 
herbicide exposure).  A noncompensable rating was assigned 
from January 11, 2002.  In June 2004, the RO increased the 
rating to 10 percent, also effective from January 11, 2002. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met.

A VA progress note, dated June 10, 2005, was associated with 
the record in July 2005, subsequent to the most recent (June 
2005) supplemental statement of the case (SSOC).  The record 
contains pertinent information, specifically an impression of 
"laryngeal malignancy."  If the veteran's cancer of the 
larynx has recurred, such would be a basis for an increased 
rating.  See 38 C.F.R. § 4.97, Code 6819.  This treatment 
record has not been reviewed by the RO, and the veteran did 
not waive RO initial consideration of this evidence.  The 
Board is now bound to return the record to the RO for initial 
consideration of the additional evidence.  See Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

Furthermore, the veteran was to be tested on June 13, 2005 
(presumably by VA) for the possible recurrence of his larynx 
cancer.  If such testing occurred, the report is not of 
record, and must be secured.  In addition, VA treatment 
records since June 10, 2005 may contain information critical 
to the matter at hand.  If any such records exist, they must 
be secured and associated with the claim files.

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence of record regarding the severity 
of the veteran's larynx cancer residuals notes apparent 
recurrence of the cancer.  Whether this is so or not, must be 
conclusively established.

Finally, it is noteworthy that a claim placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved is an original claim, as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, as here, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete VA 
clinical records of all 
treatment/testing/evaluations afforded 
the veteran since June 10, 2005.  He 
should also be asked whether he received 
any private treatment during that time 
and, if so, the private treatment records 
must also be secured.  

2.  The RO should then arrange for the 
veteran to be afforded a VA examination 
by a respiratory specialist or an 
oncologist to ascertain the current 
severity of his service-connected larynx 
cancer residuals.  His claim folders must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should determine the current 
severity of the veteran's residuals of 
larynx cancer, including whether (and to 
what extent) there are hoarseness, 
aphonia.  The examiner should indicate 
specifically whether or not the larynx 
cancer has recurred.  The examiner must 
explain the rationale for all opinions 
given.

3.  The RO should re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the appellant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The purposes of this remand is to meet due process 
considerations and to assist the veteran in the development 
of his claim.  He has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


